Case 17-24371        Doc 58     Filed 04/22/19     Entered 04/22/19 15:57:49          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 24371
         Rhonda Latrice Sanford, Sr

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/15/2017.

         2) The plan was confirmed on 01/11/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/01/2018, 01/10/2019.

         5) The case was Dismissed on 02/14/2019.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-24371             Doc 58         Filed 04/22/19      Entered 04/22/19 15:57:49                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $5,173.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $5,173.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $1,079.25
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $240.89
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $1,320.14

 Attorney fees paid and disclosed by debtor:                           $125.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aca Butler, Robbins & White               Unsecured          69.00           NA              NA            0.00        0.00
 Aca Butler, Robbins & White               Unsecured           0.00           NA              NA            0.00        0.00
 AFNI                                      Unsecured         200.00           NA              NA            0.00        0.00
 AT&T Universal Card                       Unsecured         300.00           NA              NA            0.00        0.00
 Capital One                               Unsecured         325.00           NA              NA            0.00        0.00
 Capital One Auto Finance                  Unsecured     10,000.00            NA              NA            0.00        0.00
 City of Chicago                           Unsecured           0.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue     Unsecured     17,984.00     17,983.90        17,983.90           0.00        0.00
 City of Chicago Department of Water       Secured        9,388.00       9,387.68        8,538.00      1,643.41         0.00
 City of Chicago Department of Water       Unsecured            NA         849.68          849.68           0.00        0.00
 City of Chicago Dept of Finance           Unsecured         574.00        573.21          573.21           0.00        0.00
 Comcast                                   Unsecured      1,032.00            NA              NA            0.00        0.00
 Commonwealth Edison Company               Unsecured      6,961.00       6,960.85        6,960.85           0.00        0.00
 Cook County Treasurer                     Secured        6,462.00       6,461.14        6,461.14      1,141.99    1,067.46
 FEMA                                      Unsecured     14,457.00     14,456.86        14,456.86           0.00        0.00
 First Transit Inc                         Unsecured         150.00           NA              NA            0.00        0.00
 Illinois Department Of Healthcare And Fam Unsecured         300.00           NA              NA            0.00        0.00
 Integrated Imaging Consultants            Unsecured          35.00           NA              NA            0.00        0.00
 Payday Loan Store                         Unsecured         855.00        854.76          854.76           0.00        0.00
 Peoples Energy Corp                       Unsecured      2,048.00       2,047.08        2,047.08           0.00        0.00
 Resurgent Capital Services                Unsecured         855.00        855.31          855.31           0.00        0.00
 Sinai Medical Group                       Unsecured          90.00           NA              NA            0.00        0.00
 South Shore Intl College Prep             Unsecured      1,000.00            NA              NA            0.00        0.00
 The Illinois Tollway                      Unsecured          87.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-24371        Doc 58      Filed 04/22/19     Entered 04/22/19 15:57:49             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                                $0.00              $0.00               $0.00
       All Other Secured                                 $14,999.14          $2,785.40           $1,067.46
 TOTAL SECURED:                                          $14,999.14          $2,785.40           $1,067.46

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $44,581.65               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,320.14
         Disbursements to Creditors                             $3,852.86

 TOTAL DISBURSEMENTS :                                                                       $5,173.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
